J-S93016-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: E.M.Z., A MINOR              IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: T.M.S., MOTHER

                                                     No. 1986 EDA 2016


                   Appeal from the Decree dated May 25, 2016
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000406-2016
                                        CP-51-DP-0002507-2013

IN THE INTEREST OF: M.M.Z., A MINOR              IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: T.M.S., MOTHER

                                                     No. 1988 EDA 2016


                   Appeal from the Decree dated May 25, 2016
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000407-2016
                                        CP-51-DP-0002664-2014


BEFORE: DUBOW, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY SOLANO, J.:                  FILED JANUARY 23, 2017
    T.M.S. (“Mother”) appeals from the May 25, 2016, orders granting a

petition by the Department of Human Services (“DHS”) for involuntary
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S93016-16


termination of her parental rights to her son, E.M.Z., born May 2013, and

her daughter, M.M.Z., born November 2014 (collectively, “the Children”).

Upon careful review, we affirm.

       Prior to the births of the Children, Mother already had six other

children in placement thorough DHS. Family Court Opinion dated Sept. 8,

2016, at 3, 6, 8, 12; DHS Petition for Involuntary Termination of Parental

Rights and for Goal Change to Adoption (“Petition”), dated May 6, 2016, at

11-12. After the birth of the sixth child, DHS requested that Mother undergo

a Parenting Capacity Evaluation, which she did on September 4, 2012. At

that time, Mother was diagnosed with opioid abuse, sedative abuse, and

mood disorder. Petition at 14.

       E.M.Z. was born in May 2013 at 34 weeks gestation and weighed 7.07

pounds at birth. Mother had no prenatal care. Petition at 11. That month,

DHS received a General Protective Services report1 stating that Mother

tested positive for amphetamines, benzodiazepines, opiates, marijuana, and

oxycodone at the time of E.M.Z.’s birth.         Mother contended that she took

some pills because she was in pain. Id. Nevertheless, Mother also admitted

that she has abused pills and marijuana and that she had participated in

prior drug treatment in West Chester in 2009. Id.


____________________________________________


1
 The family court determined that this report was valid and credible. Family
Ct. Op. at 3.



                                           -2-
J-S93016-16


        On December 19, 2013, a dependency petition was filed as to E.M.Z.

On January 8, 2014, following a hearing, the family court held that E.M.Z.

was dependent, but it allowed E.M.Z. to remain in Mother’s physical custody,

subject to DHS’s supervision.

        On February 20, 2014, the family court held a permanency review

hearing and again allowed E.M.Z. to remain in Mother’s physical custody.

The next day, a family service plan meeting was held, and multiple

objectives were established, including:   (1) Mother will refrain from illicit

drug use; (2) Mother will comply with drug and alcohol treatment

recommendations and sign the appropriate release forms for DHS to assess

her progress; (3) Mother will enroll in and attend parenting classes; (4)

Mother will provide E.M.Z. with adequate supervision at all times; (5) Mother

will not leave E.M.Z. alone at any time; (6) Mother will make sure that

E.M.Z. is left only with responsible caretakers; and (7) Mother will ensure

that E.M.Z.'s basic needs (e.g., meals, clothing, and routine medical care)

are met. Petition at 11.

        On June 4, 2014, another permanency review hearing was held, and

Mother was again permitted to retain physical custody of E.M.Z., under

DHS’s protective supervision.   At this time, Community Umbrella Services

(“CUA”) began working with Mother.        Petition at 11.   The family court

described Mother’s response to CUA as “cooperative at first.” Family Ct. Op.

at 5.    “Later, however, [Mother] failed to allow the CUA case manager to


                                    -3-
J-S93016-16


assess E.M.Z.'s safety and failed to respond to the CUA case manager's

numerous outreach attempts.”      Id.    Many times, it appeared to the CUA

case manager that people were moving within the home, but no one

answered the door when the CUA case manager knocked.          Petition at 11.

The CUA case manager became increasingly concerned about E.M.Z.’s safety

while in Mother’s care.      The family court stated, “While E.M.Z. was in

Mother's care, Mother failed to ensure that E.M.Z. received proper medical

care and failed to address [E.M.Z.’s] developmental needs.” Family Ct. Op.

at 5; see also Petition at 11.

        In November 2014, DHS received another General Protective Services

report: Mother had given birth to M.M.Z. and had again tested positive for

amphetamines, benzodiazepines, and opiates; M.M.Z. had also tested

positive for these drugs and appeared to be “stretched and flaccid.” Petition

at 11-12; see N.T. at 10-11. Mother told DHS that she had prescriptions for

all of the substances that she was taking, but she could not provide those

prescriptions for verification. Id. at 11. Again, Mother had no prenatal care

for this pregnancy.    Id.   Mother also told her DHS supervisor that the

electricity and gas were not functioning in her home. Id. at 12.

        On the same day as M.M.Z.’s birth, DHS placed E.M.Z. in the home of

E.M.Z.’s maternal grandmother, P.P. (“Maternal Grandmother”), who had

cleared criminal and child abuse searches, and DHS implemented a safety

plan.   N.T. at 13-14; Petition at 12.   The DHS social worker handling the


                                     -4-
J-S93016-16


case believed that Maternal Grandmother would provide for E.M.Z.’s health,

safety, and basic needs. N.T. at 13-14. Newborn M.M.Z. remained in the

hospital at this time. Id.

      Less than a week later, DHS learned through its hotline that Maternal

Grandmother planned to visit her boyfriend in another county for four days;

DHS also discovered that Maternal Grandmother regularly visited her

boyfriend overnight every Wednesday and Saturday. N.T. at 14-16. During

those visits, Maternal Grandmother planned to leave E.M.Z. in Mother’s care.

Family Ct. Op. at 7 (citing Petition at 12).    The next day, “DHS visited

Maternal Grandmother’s home.         E.M.Z. was in the care of Mother, who

appeared to be under the influence of drugs and/or alcohol.”    Id.   E.M.Z.

was dirty and smelled foul. N.T. at 15.

      Later that day, DHS obtained an order of protective custody for E.M.Z.

and placed E.M.Z. with a foster care agency, Asociacion Puertorriquenos En

Marcha (“APM”).      The next day, DHS learned that M.M.Z. was to be

discharged from the hospital, and DHS therefore obtained a protective

custody order for M.M.Z. and placed M.M.Z. with the APM agency. Petition

at 12. APM then placed the Children in a pre-adoptive home. Family Ct. Op.

at 7 (citing Petition at 12); N.T. at 19.

      The following day, a shelter care hearing was held, and the family

court agreed that the Children should not be returned to Mother’s home.

The court gave legal custody of the Children to DHS and granted Mother


                                       -5-
J-S93016-16


supervised visitation with the Children twice weekly. On December 3, 2014,

following an adjudicatory hearing for M.M.Z. and a permanency review

hearing for E.M.Z., the family court found M.M.Z. dependent.      The court

continued E.M.Z.'s legal custody with DHS and continued E.M.Z.’s placement

in foster care through APM. Family Ct. Op. at 8.

     Also on December 3, 2014, Mother tested positive for amphetamines

(twice the legal limit), benzodiazepines (quintuple the legal limit), and

opiates (sextuple the legal limit). Ex. DHS-5; Petition at 13. Mother was

then referred to the Wedge Medical Center in the Frankford section of

Philadelphia for an outpatient dual diagnosis treatment; however, Mother

never attended this treatment. Ex. DHS-5; Family Ct. Op. at 9.

     Permanency review hearings were held on February 12, 2015, and

May 13, 2015, and at both hearings the family court ordered that legal

custody remain with DHS. Family Ct. Op. at 9-10. During the February 12,

2015 permanency review hearing, the family court concluded that Mother

was not enrolled in drug and alcohol treatment and referred Mother to the

Clinical Evaluation Unit (“CEU”) of DHS for a full drug and alcohol screen.

Ex. DHS-5; Family Ct. Op. at 9-10; Permanency Review Orders, 2/12/15, at

2.   At the time of the March 13, 2015 hearing, Mother had been

administratively discharged from Wedge for non-attendance, but had

enrolled in an inpatient drug and alcohol treatment program at Interim

House, Inc., a treatment center for women in Philadelphia.       Ex. DHS-5;


                                    -6-
J-S93016-16


Family Ct. Op. at 10; Permanency Review Orders, 5/13/15, at 2. However,

sometime thereafter (the record is unclear as to the exact chronology),

Mother left Interim House and returned to outpatient treatment through

Wedge. See N.T. at 21.

     On June 17, 2015, a single case plan meeting was held with respect to

both Children, and the following objectives for Mother were established: (1)

to participate in future family meetings; (2) to participate in drug and

alcohol treatment; (3) to request an Intensive Outpatient Program with CEU

while inpatient care is pending approval; (4) to cooperate, to comply, and to

participate with an inpatient drug and alcohol treatment program; (5) to

attend a Behavioral Health System assessment and to participate in any

recommended mental health treatment; (6) to seek, to establish, and to

maintain adequate housing; and (7) to maintain scheduled visitation with

the Children. Family Ct. Op. at 10-11; Petition at 14.

     Additional permanency review hearings were held on August 7, 2015,

November 5, 2015, and February 3, 2016, and the family court continued to

keep legal custody of the Children with DHS.         Family Ct. Op. at 11.

Meanwhile, on November 10, 2015, Mother left Wedge’s drug and alcohol

treatment program without having successfully completed it. N.T. at 21, 44.

At the February 3, 2016 review hearing, the court referred Mother to CEU for

an immediate drug assessment and drug screen, with three additional




                                    -7-
J-S93016-16


random drug tests to be performed before the next court date on May 25,

2016. Family Ct. Op. at 12; Permanency Review Orders, 2/3/16, at 2.

        On May 6, 2016, DHS filed a petition to terminate Mother’s parental

rights to the Children and a petition for a goal change to adoption.               See

generally Petition.      On May 25, 2016, the family court held a hearing on

both petitions, during which it heard testimony from DHS Supervisor/Social

Work Investigator Melissa Migliazza, N.T. 9-19; CUA Case Manager Ernesto

Hill,   id.   at   19-402;   Mother,    id.    at   40-44;   and   Laura   Hershel,3   a

representative of Mother’s health insurance agency, id. at 44.4

        Ms. Migliazza testified that she had witnessed Mother slurring her

speech and repeatedly opening and closing her eyes while E.M.Z. was in

Mother’s care.       N.T. at 14-16; see also Family Ct. Op. at 14.               These

observations convinced Ms. Migliazza that Mother was under the influence of

drugs and/or alcohol. N.T. at 15.

        Mr. Hill, the Children’s case manager at the time of the hearing,

testified that Mother had never presented a home that could be assessed for
____________________________________________


2
  According to the notes of testimony for May 25, 2016, when asked to state
his name for the record, Mr. Hill gave his first name as “Ernest.” N.T. at 19.
However, all other references to Mr. Hill in the record give his first name as
“Ernesto.”
3
  Ms. Hershel is not listed on the index of witnesses in the notes of
testimony. N.T. at 2.
4
  The family court also heard testimony for a permanency review with
respect to Mother’s other six children at that same hearing. N.T. at 47-60.



                                           -8-
J-S93016-16


reunification and “currently” was not in a drug and alcohol program. N.T. at

20; Family Ct. Op. at 14-15.          To the best of his knowledge, Mother had

never successfully completed any drug and alcohol treatment program. N.T.

at 21.     He added that, although Mother had attended all supervised visits

with the Children – which he had observed for a year prior to the hearing —

he would not classify their interactions as a parent-child bond. Id. at 19-27.

He believed it would be in the best interests of the Children if Mother’s

parental     rights    were   terminated,      because   the   Children   “deserve

permanency.”          Id. at 27-28.     He testified that the Children have a

“tremendous” bond with their pre-adoptive family and would not suffer any

irreparable harm if Mother’s parental rights were terminated. Id. at 28. The

family court found Mr. Hill’s testimony to be credible. Family Ct. Op. at 18.

      Mother testified that she was living with a boyfriend and was

unemployed but looking for employment. N.T. at 41-42. She asserted that

she was receiving drug and alcohol treatment at “St. Joe’s” and again at

Interim House, but she could not present any proof of this alleged

treatment.     Id. at 41-42, 44.      Ms. Henshel testified that Mother’s health

insurance had not paid for any drug or alcohol treatment for Mother since

November 2015. Id. at 44.

      At the conclusion of the hearing, the family court granted the petition

to terminate Mother’s parental rights to the Children. For E.M.Z., the family

court terminated parental rights pursuant to 23 Pa.C.S. § 2511(a)(1)-(2),


                                         -9-
J-S93016-16


(5), (8) & (b). N.T. at 46. For M.M.Z., the family court terminated parental

rights pursuant to 23 Pa.C.S. § 2511(a)(1)-(2) & (b) only, explaining that,

because M.M.Z. entered into DHS’s custody immediately after her birth, she

was not “removed from the care of the parent,” as required by 23 Pa.C.S.

§ 2511(a)(5) and (8).        Id.    The family court also changed the Children’s

permanency goal to adoption. N.T. at 45-46.5

       On June 22, 2016, Mother filed two notices of appeal (one for each of

the Children) with statements of matters complained of on appeal.            On

July 12, 2016, this Court consolidated the two appeals sua sponte. Mother

presents three issues for our review:

       I.    Did the lower court err when it found that the Department
       of Human Services (DHS) by clear and convincing evidence has
       met its burden to terminate Appellant's parental rights pursuant
       to 23 Pa. C.S.A. § 2511 (a)(1), § 2511 (a)(2), §2511 (a)(5), and
       § 2511 (a)(8)?

       II.   Did the lower court err when it found that the termination
       of Mother's parental rights was in the Child's best interests and
       that DHS had met its burden pursuant to 23 Pa. C.S.A. § 2511
       (b)?

       III. Did the trial court err in changing            the   permanent
       placement goal from reunification to adoption?

Mother’s Brief at 2.



____________________________________________


5
  The court’s hearing also dealt with termination of the parental rights of the
Children’s father. Following the hearing, the father voluntarily relinquished
his parental rights. Family Ct. Op. at 1 n.1.



                                          - 10 -
J-S93016-16


     We consider Mother’s first two issues in light of our well-settled

standard of review.

     The standard of review in termination of parental rights cases
     requires appellate courts to accept the findings of fact and
     credibility determinations of the trial court if they are supported
     by the record. If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion. A decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely
     because the record would support a different result. We have
     previously emphasized our deference to trial courts that often
     have first-hand observations of the parties spanning multiple
     hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. § 2511, which requires a bifurcated analysis:

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing
     evidence that the parent’s conduct satisfies the statutory
     grounds for termination delineated in Section 2511(a). Only if
     the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is on the petitioner seeking termination to prove by clear and


                                    - 11 -
J-S93016-16


convincing evidence that the asserted statutory grounds for seeking the

termination of parental rights are met.     In re R.N.J., 985 A.2d 273, 276

(Pa. Super. 2009).

     Instantly, the family court found that there was sufficient evidence to

terminate Mother’s parental rights to E.M.Z. pursuant to 23 Pa.C.S.

§ 2511(a)(1)-(2), (5), (8) & (b), and to M.M.Z. pursuant to 23 Pa.C.S.

§ 2511(a)(1)-(2) & (b).   We will affirm if we agree with the trial court’s

decision as to any one subsection of 23 Pa.C.S. § 2511(a), along with

subsection (b).   In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc), appeal denied, 863 A.2d 1141 (Pa. 2004); see In re N.A.M., 33

A.3d 95, 100 (Pa. Super. 2011). Here, we affirm the trial court’s decision to

terminate Mother's parental rights with respect to each Child under Section

2511(a)(2) and (b):

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds: . . .

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions
           and causes of the incapacity, abuse, neglect or refusal
           cannot or will not be remedied by the parent. . . .

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent.

                                   - 12 -
J-S93016-16



23 Pa.C.S. § 2511(a)(2), (b).           Parental rights may be terminated under

Section 2511(a)(2) if three conditions are met:

       (1) repeated and continued incapacity, abuse, neglect or refusal
       must be shown; (2) such incapacity, abuse, neglect or refusal
       must be shown to have caused the child to be without essential
       parental care, control or subsistence; and (3) it must be shown
       that the causes of the incapacity, abuse, neglect or refusal
       cannot or will not be remedied.

In re Geiger, 331 A.2d 172, 174 (Pa. 1975).6

       On appeal, Mother argues that the evidence does not support

termination under Section 2511(a)(2) because, “[a]lthough [Mother] has

gone about the re-unification efforts in her own way, she has taken positive

steps towards meeting her Single Case Plan objections.” Mother’s Brief at

7. Mother contends that “[t]he trial court erred when it found that [DHS]

met its burden by clear and convincing evidence to terminate Mother’s

parental rights pursuant to 23 Pa. C.S.A. §2511(a)[(2)].” Mother’s Brief at

6.

       Section 2511(a)(2) first requires a showing of the parent’s “repeated

and continued incapacity, abuse, neglect or refusal” to render care.

Geiger, 331 A.2d at 174 (emphasis added).            The family court addressed

____________________________________________


6
  The language in Section 2511(a)(2) is the same as that of its predecessor,
Section 311(2) of the Adoption Act of 1970, which was cited in Geiger, 331
A.2d at 174. See In re A.D., 93 A.3d 888, 896 (Pa. Super. 2014) (re-
affirming Geiger test in terminating parental rights pursuant to Section
2511(a)(2)).



                                          - 13 -
J-S93016-16


this component, stating: “Testimony provided by the agency personnel was

credible and clearly presented facts that Mother was continuously using

drugs and did not complete treatment plans that were established.” Family

Ct. Op. at 18 (emphasis added).                The record reveals that Mother’s

continuous drug addiction was established by: her positive tests for

amphetamines, benzodiazepines, and opiates in May 2013, November 2014,

and December 2014;7 her own admission to ingesting painkillers for which

she could not produce prescriptions; Ms. Migliazza’s firsthand observations

of Mother; and Mother’s failure to complete any drug and alcohol treatment

program. Family Ct. Op. at 14-15; N.T. at 10-11, 15, 20-21; Petition at 11-

12. The family court found that her habitual drug abuse rendered Mother

“incapable of parenting.” Family Ct. Op. at 18 (emphasis added). Cf. In

re C.L.G., 956 A.2d 999, 1006-07 (Pa. Super. 2008) (en banc) (mother’s

drug-related issues continued to impact child and precluded mother from

properly caring for child).       The record supports the court’s determination.

Thus, the family court properly found Mother’s continued incapacity

pursuant to the first element of subsection 2511(a)(2).

       Subsection (a)(2) next requires that the actions of the parent “have

caused the child to be without essential parental care, control or

subsistence.” Geiger, 331 A.2d at 174 (emphasis added). The family court
____________________________________________


7
 The May 2013 drug screen also yielded positive results for oxycodone and
marijuana. Petition at 11.



                                          - 14 -
J-S93016-16


held that clear and convincing evidence, see L.M., 923 A.2d at 511, in the

form of Ms. Migliazza’s and Mr. Hill’s testimony, established “Mother’s

inability to cease drug use,” which lead to “her lack of ability to fulfill her

parental responsibilities,” and thereby satisfied this second element of

subsection 2511(a)(2).     Family Ct. Op. at 18 (emphasis added).          Ms.

Migliazza observed that, when E.M.Z. was left in Mother’s care while she was

under the influence of drugs, Mother did not clean E.M.Z. and he smelled

foul. N.T. at 15. The consequences of Mother’s drug use on M.M.Z. began

before that child was even born.       At birth, M.M.Z. tested positive for

amphetamines, benzodiazepines, and opiates and, as a result, appeared to

be “stretched and flaccid.” Petition at 11-12; see N.T. at 10-11. Mother’s

drug use thus affected her ability to provide basic health and hygiene to the

Children and, hence, caused the Children to be without essential parental

care. See 23 Pa.C.S. § 2511(a)(2).

      Finally, “it must be shown that the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied.”      Geiger, 331 A.2d at

174 (emphasis added).     The family court held that “clear and convincing

evidence” established that Mother “will not ever be in a position to parent

these children,” has “failed at any of her goals,” and “is unable to remedy

that situation that brought her Children into care.”    Family Ct. Op. at 18

(emphasis added); N.T. at 45; see L.M., 923 A.2d at 511.




                                    - 15 -
J-S93016-16


     The record demonstrates Mother’s never-ending cycle of drug use and

incomplete treatment. Mother sought drug treatment in 2009, but, by 2013,

Mother tested positive for multiple illegal or unprescribed drugs. Petition at

11. In 2014, Mother’s family service plan provided that she would refrain

from illicit drug use and complete drug and alcohol treatment.               Again,

Mother did not comply, and later that year she tested positive for several of

the same illicit drugs. Ex. DHS-5; Petition at 13. Mother was then referred

to outpatient drug and alcohol treatment at Wedge, but she failed to attend

this program and was administratively discharged for non-attendance. Ex.

DHS-5; Family Ct. Op. at 9-10. In 2015, Mother enrolled in another drug

treatment program, which she again failed to complete. Ex. DHS-5; Family

Ct. Op. at 10; Permanency Review Orders, 5/13/15, at 2. Later that year,

Mother returned to Wedge, but, in November 2015, again left that program

before completing it.      N.T. at 21, 44.         Mother provided no proof to

substantiate her claim that she attended any drug treatment program

thereafter, and DHS presented evidence that Mother’s health insurer had no

record of any drug treatment by Mother since November 2015. Id. at 44.

Mother’s   consistent   failures   to   complete    her   rehabilitation   programs

therefore support the trial court’s finding that she cannot and will not

remedy her situation.    Thus, the family court correctly held that the final

requirement of subsection (a)(2) was met.




                                        - 16 -
J-S93016-16


      Under Section 2511(b), the family court was required to “give primary

consideration to the developmental, physical and emotional needs and

welfare of the child.” This Court has explained that, “[i]ntangibles such as

love, comfort, security, and stability are involved in the inquiry into [these]

needs.”   In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005) (citation

omitted), appeal denied, 897 A.2d 1183 (Pa. 2006).

      The record reveals that, while E.M.Z. was in her care, Mother failed to

allow the CUA to assess E.M.Z.’s safety, failed to respond to the CUA case

manager’s numerous outreach attempts, and did not even answer the door

when the CUA case manager knocked, leaving the CUA case manager

increasingly concerned about E.M.Z.’s safety in Mother’s care.      Family Ct.

Op. at 5; Petition at 11. Additionally, “[w]hile E.M.Z. was in Mother's care,

Mother failed to ensure that E.M.Z. received proper medical care and failed

to address [E.M.Z.’s] developmental needs.” Family Ct. Op. at 5; see also

Petition at 11.   Mother did not clean the child and may have not even

changed the child’s diaper. N.T. at 15.

      M.M.Z. was removed from Mother’s care shortly after M.M.Z.’s birth.

However, as Mother has failed to receive treatment or to comply with any of

DHS’s objectives for her, there is no evidence to suggest that Mother’s

ability to care for the needs and welfare of M.M.Z. would be any better than

they were for E.M.Z.   See Ex. DHS-5; Family Ct. Op. at 9-10, 14-15, 18;




                                    - 17 -
J-S93016-16


N.T. at 10-11, 15, 20-21, 44; Permanency Review Orders, 5/13/15, at 2;

Petition at 11, 13; see also L.M., 923 A.2d at 511.

      E.M.Z.’s “needs and welfare” were, accordingly, not being met by

Mother, and both Children’s needs and welfare were unlikely to be met by

Mother in the future. See L.M., 923 A.2d at 511. The family court therefore

properly concluded that it was in the best interests of the Children to

terminate Mother’s parental rights. See id.

      Mother argues that “[t]he trial court erred when it found that the

termination of Mother’s parental rights was in the Child[ren]’s best interests”

because “[t]here was no evidence that the bond between the [C]hildren and

their mother had been broken.” Mother’s Brief at 8. We disagree. We have

held that assessment of a child’s best interests under Section 2511(b)

requires the trial court to “discern the nature and status of the parent-child

bond, with utmost attention to the effect on the child of permanently

severing that bond.” C.M.S., 884 A.2d at 1287 (citation omitted). But we

have observed that “[t]he extent of any bond analysis . . . necessarily

depends on the circumstances of the particular case.”       In re K.Z.S., 946

A.2d 753, 762-63 (Pa. Super. 2008) (citation omitted).           And we have

instructed that a child's life “simply cannot be put on hold in the hope that [a

parent] will summon the ability to handle the responsibilities of parenting.”

In re Z.S.W., 946 A.2d 726, 732 (Pa. Super. 2008).         The well-being and




                                     - 18 -
J-S93016-16


permanency of a child cannot be tolled indefinitely.        C.L.G., 956 A.2d at

1007.

        Here, Mr. Hill credibly testified that, although Mother had attended all

supervised visits with the Children, which he had observed for a year prior to

the termination hearing, he would not classify their interactions as a parent–

child bond. Family Ct. Op. at 18; N.T. at 19-27. He further gave testimony

that he believed it would be in the best interests of the Children if Mother’s

parental    rights    were   terminated,   because    the    Children   “deserve

permanency.”         Id. at 27-28.   He affirmed that the Children have a

“tremendous” bond with their pre-adoptive family and would not suffer any

irreparable harm if Mother’s parental rights were terminated. Id. at 28. The

family court found that, “based upon uncontradicted evidence[,] the only

parental bond that the Child[ren] know[] is with [their] foster care parents.”

Family Ct. Op. at 20; see also N.T. at 45-46.                The family court’s

determination on this issue was supported by the record.         See generally

L.M., 923 A.2d at 511.

        Accordingly, after careful review, we accept the family court’s

conclusion:

        The Court heard testimony that the pre-adoptive parents are
        willing to adopt the Children and that the Children remain safe,
        with their needs being met in this home. Testimony was also
        presented that confirms that it is in the best interests of the
        Children for them to be adopted. Further, credible testimony
        was presented that the Children would not suffer irreparable
        harm if Mother's parental rights were terminated because the
        Children were not bonded to the Mother. As stated above, this

                                      - 19 -
J-S93016-16


       [c]ourt finds credible the testimony from DHS and the Agency
       workers that the Children will not suffer irreparable harm if
       Mother’s rights were terminated and that termination of Mother’s
       parental rights would be in the best interest of the Children.

Family Ct. Op. at 19-20.          See N.T. at 19-28.   We discern no abuse of

discretion by the family court in concluding that the involuntary termination

of Mother’s parental rights was proper pursuant to Section 2511.

       The final issue raised by Mother for our review is that “[t]he trial court

erred in changing the permanent placement goal from reunification to

adoption.” Mother’s Brief at 9. Our holding that the family court did not err

in ordering termination of Mother’s parental rights to the Children moots this

issue, as a termination of parental rights necessarily means that the

Children’s permanent placement goal must be adoption, rather than

reunification with the Children’s parents. See generally In re S.E.G., 901

A.2d 1017 (Pa. 2006) (holding that an agency may petition for termination

of parental rights without first changing permanency goal, and noting that

evidence considered in termination hearing necessarily overlaps with that

relating to change of permanent placement goal).8

       In any event, we find Mother’s challenge to the change in the

permanency goal without merit. Mother states that the permanency goal for

____________________________________________


8
  Presumably for this reason, the family court did not address the permanent
placement issue in its opinion.     This issue was preserved in Mother’s
statement of matters complained of on appeal pursuant to Pa.R.A.P.
1925(b), dated June 22, 2016, at 1.



                                          - 20 -
J-S93016-16


four of her six other children in the care of DHS remains reunification as a

single family, and she argues that this fact shows that the goal should be the

same for the Children at issue here too.           Mother’s Brief at 9. 9    She

continues:

       Luckily, the [family c]ourt has found a willing family member
       who is able to care for the other siblings. This is a close family
       bound by a strong cultural identity. . . . The [family c]ourt erred
       in not mandating that [permanent legal placement] be extended
       to [the Children] so that they too could forever enjoy the
       continuity of their family of origin.

Id. Mother cites no law in support of her argument that the placement of

her other children provides a legal basis for overturning the placement

decision with respect to the two Children at issue here.

       “When we review a trial court's order to change the placement goal for

a dependent child to adoption, our standard is abuse of discretion. . . . [I]n

matters of placement for a dependent child, the trial court must be guided

by the best interests of the child — not those of his or her parents.” In re

A.K., 936 A.2d 528, 532–34 (Pa. Super. 2007). Our review of the record

convinces us that the family court did not abuse its discretion in determining

that the Children could not be safely returned to Mother and that their best

interests required a change in their placement goal to adoption. We have

reviewed the evidence relating to the Children’s best interests in the
____________________________________________


9
  Although Mother’s Brief states that four of her six other children are now
residing in the same household, the hearing testimony was that five of the
six other children currently reside together. See N.T. at 7, 48-49.



                                          - 21 -
J-S93016-16


preceding portions of this memorandum, and that same evidence is

controlling on the placement issue. In light of that evidence, Mother’s wish

that all of her children be placed in the same household does not negate the

correctness of changing the Children’s placement goal to adoption. Hence,

the final issue raised by Mother for our review on appeal is unavailing, and

we affirm the family court’s orders.

        Orders affirmed.

        Judge Dubow did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/2017




                                       - 22 -